DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2020 was filed after the mailing date of the Application on July 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 2 objected to because of the following informalities:  Claims recite a limitation: “splitting the common signal into a same number of signals as the plurality of transmission antennas”. Even though it can be assumed that applicant means the number of transmission antennas in “the plurality of transmission antennas” it should be clearly expressed in the appropriate grammatical form as “a number” signifies a quantity of signals while “the plurality of transmission antennas” signify a group of physical objects but not a quantity thus creating a meaning confusion. Examiner suggests to modify current limitation to recite “splitting the common signal into a same number of signals as a number of antennas in the plurality of transmission antennas”. Appropriate correction is required.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (Japanese Patent Document Publication JP-2017058359-A) hereinafter “Kishigami” in view of Yosoku et al. (Japanese Patent Document Publication JP-2016102745-A) hereinafter “Yosoku” and further in view of Oh et al. (Korean Patent Document Publication KR-20050087894-A) hereinafter “Oh”, and further in view of Sakaguchi (Japanese Patent Document Publication JP-2004096676-A) hereinafter “Sakaguchi”.
In regards of claim 1, Kishigami teaches a radar apparatus (Kishigami paragraph [0037]: “The radar device”) comprising:
a transmission array antenna composed of a plurality of transmission antennas”; Abstract: “A plurality of transmission antennas 106 includes: Nt1 transmission antennas to be arranged in a first direction”);
an oscillator that generates a common signal (Kishigami paragraph [0378]: “Reference signal generator 101, 101a”);
a modulator that generates a plurality of transmission signals that are inputted to the plurality of transmission antennas (Kishigami paragraph [0378]: “Modulation unit 104”), by performing phase-shift keying by splitting the common signal into a same number of signals as the plurality of transmission antennas (Kishigami paragraph [0035]: “In the radar device, a configuration will be described in which different transmission signals code-division multiple access are transmitted from a plurality of transmission antennas in the transmission branch, and each transmission signal is separated and received in the reception branch. 
However, the configuration of the radar device is not limited to this, and in the transmission branch, different transmission signals frequency-division-multiplexed are transmitted from a plurality of transmission antennas, and in the reception branch, each transmission signal is separated and received. It may be configured.
Similarly, the radar device may be configured to transmit time-division-multiplexed transmission signals from a plurality of transmission antennas at the transmission branch and perform reception processing at the reception branch”; For example, the Doppler frequency analysis unit 213 corrects the phase variation Φ (fs) = 2πfs (Tr × Np) ΔΦ according to 2Nf different Doppler frequencies fsΔΦ, and then performs coherent integration…(Formula (3))… Here, FT_CI (z) Nant (k, fs, w) is the w-th output in the Doppler frequency analysis unit 213, and the Doppler frequency fsΔΦ in the discrete time k in the Nant-th antenna system processing unit 201. The coherent integration result is shown. 697 However, Nant = 1 to Na, fs = -Nf + 1, ..., 0, ..., Nf, k = 1, ..., (Nr + Nu) Ns / No, and w is an integer of 1 or more. , ΔΦ is a phase rotation unit”);
a reception antenna unit that includes a plurality of reception antennas that are arranged in a row along the array direction (Kishigami paragraph [0039]: “The radar receiving unit 200 receives a reflected wave signal, which is a radar transmission signal reflected by a target (not shown), by using a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na”; paragraph [0144]: “using the array arrangement shown in FIG. 7A with a relatively small number of antenna elements of 4 transmitting antennas and 4 receiving antennas, the virtual receiving array shown in FIG. 7B can be used in the horizontal and vertical directions. The formed opening surface can be maximized”); and
a processor (Kishigami paragraph [0328]: “the radar device 10 includes, for example, a CPU (Central Processing Unit), a storage medium such as a ROM (Read Only Memory) storing a control program, and a working memory such as a RAM (Random Access Memory)”) that generates information related to an object that reflects a radiation wave from the transmission antenna unit based on a plurality of signal components corresponding to the plurality of transmission signals extracted from each of The radar receiving unit 200 performs the following processing operation using the reference signal received from the reference signal generating unit 300 to perform processing synchronized with the radar transmitting unit. That is, the radar receiving unit 200 processes the reflected wave signal received by each receiving antenna 202, and at least detects the presence or absence of the target and estimates the direction”; paragraph [0013]: “The radar device according to one aspect of the present disclosure includes a radar transmitter that transmits radar signals from each of a plurality of transmitting antennas at a predetermined transmission cycle, and a plurality of reflected wave signals in which the plurality of radar signals are reflected at a target”), and the processor includes an individual correcting unit that corrects a plurality of virtual reception signals (Kishigami paragraph [0051]: “the radar receiver 200 includes Na receiving antennas 202 and constitutes an array antenna.
Further, the radar receiving unit 200 has Na antenna system processing units 201-1 to 201-Na and a direction estimation unit 214”; paragraph [0053]: “Each antenna system processing unit 201 has a receiving radio unit 203 and a signal processing unit 207”; paragraph [0077]: “The direction estimation unit 214 has an array correction value h_cal with respect to the virtual reception array correlation vector h (k, fs, w) of the w-th Doppler frequency analysis unit 213 output from the antenna system processing units 201-1 to 201-Na. Using [y], the virtual reception array correlation vector h _after_cal (k, fs, w) in which the phase deviation and the amplitude deviation between the antenna system processing units 201 are corrected is calculated”).
Kishigami does not teach the common signal that is a continuous wave;
phase-shift keying in which a phase of a split signal is rotated at each repetition period set in advance, at a phase rotation amount that differs for each of a plurality of split signals generated; and
correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix that indicates each of the plurality of virtual reception signals received by the plurality of virtual reception antennas by at least an inverse matrix of a reception mutual coupling matrix that indicates mutual coupling among the plurality of reception antennas and an inverse matrix of a transmission mutual coupling matrix that indicates mutual coupling among the plurality of transmission antennas.
Yosoku teaches the common signal that is a continuous wave (Yosoku paragraph [0159]: “Other Examples of Frequency Shift In the above description, the frequency shift process uses a method of multiplying a modulated signal by a continuous waveform signal having a frequency shift amount fdn, but the present invention is not limited to this”);
phase-shift keying in which a phase of a split signal is rotated at each repetition period set in advance, by a phase rotation amount that differs for each of a plurality of split signals generated (Yosoku paragraph [0160]: “The frequency shift unit 250 may shift the frequency by multiplying the modulated signal by the discretized frequency shift component”; paragraph [0161]: “an example of frequency shift components discretized for each transmission repetition period Ts”; paragraph [0162]: “the frequency shift unit 250 samples, for example, the signal 511 of the frequency of the frequency shift amount fdn by the transmission repetition period Ts, and the value 512 obtained by the sampling is discretized by the frequency shift amount fdn. To multiply the modulated signal”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar device of Kishigami to include continuous wave common signal and phase-shift keying in which a phase of a split signal is rotated at each repetition period as taught by Yosoku in order to improve angular resolution (Kishigami paragraph [0032]) and “to obtain the ideal addition gain” (Kishigami paragraph [0068]). As in the radar device of Kishigami, it is within the capabilities of one of ordinary skill in the art to use continuous wave common signal and phase-shift keying in which a phase of a split signal is rotated at each repetition period set in advance, by a phase rotation amount that differs for each of a plurality of split signals generated as taught by Yosoku with the predicted result of improved angular resolution and obtaining ideal addition gain as needed in Kishigami.
Neither Kishigami nor Yosoku teach correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix that indicates each of the plurality of virtual reception signals received by the plurality of virtual reception antennas by at least an inverse matrix of a reception mutual coupling matrix that indicates mutual coupling among the plurality of reception antennas and an inverse matrix of a transmission mutual coupling matrix that indicates mutual coupling among the plurality of transmission antennas.
Oh teaches correcting a plurality of virtual reception signals by a virtual reception signal matrix that indicates each of the plurality of virtual reception signals received by the plurality of virtual reception antennas by at least an inverse matrix of a reception mutual coupling matrix that indicates mutual coupling among the plurality of reception antennas and an inverse matrix of a transmission mutual coupling matrix that indicates mutual coupling among the plurality of transmission antennas (Oh, page 3-4: “A method of compensating for the mutual coupling component of the array antenna using the obtained mutual coupling coefficient matrix”; “Step 300 is a process of precompensating the inverse coupling coefficient matrix of the transmit array antenna extracted by the above-described method at the front end of the transmit antenna”; “The step is a process of compensating the inverse mutual coupling coefficient matrix of the reception array antenna extracted in advance to the signal received in step 320, as in step 300. In the case of using an array antenna… through this process, it is possible to improve reception accuracy by compensating for a component by coupling”; Claim 2: “the method for compensating the mutual coupling component of the array antenna, 
A first process of precompensating the mutual coupling coefficient inverse matrix of the transmit array antenna at the front end of the transmit antenna,
A second process in which the reception array antenna receives radiation from the transmission antenna, and 
And a third process of compensating the inverse matrix of the mutual coupling coefficient of the reception array antenna extracted in advance to the received signal”).

Neither Kishigami nor Yosoku  and nor Oh teach correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix by at least an inverse matrix of a reception mutual coupling matrix and an inverse matrix of a transmission mutual coupling matrix.
Sakaguchi teaches correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix by at least an inverse matrix of a reception mutual coupling matrix and an inverse matrix of a transmission mutual coupling matrix (Sakaguchi Description pages 5-7: “the following two matrices are defined (Eqn 11)                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            =
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    H
                                
                                
                                    s
                                
                            
                            )
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            s
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                        
                    ...(Eqn 12)                        
                             
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    r
                                
                            
                            =
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    H
                                
                                
                                    r
                                
                            
                            )
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            r
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                        
                     Here, "diag" is a function that extracts diagonal elements of a matrix and stores them in a vector. These chilled Hs and Hr are matrices representing relative values between all the ports of the transmission matrix Hs of the array transmitter 50 and the transmission matrix Hr of the array receiver 20, and by obtaining these, the relative of the transmission matrices Hs and Hr. The values Hs and Hr can be determined. Further, chilled Hs and Hr satisfy the following equations. (Eqn 13)                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                M
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    ; (Eqn 14)                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    r
                                
                            
                            =
                            
                                
                                    
                                        M
                                    
                                    
                                        2
                                    
                                
                                ×
                                
                                    
                                        M
                                    
                                    
                                        1
                                    
                                
                            
                        
                     Represents the operation for each element. Further, M1 and M2 are defined by the following equations. (Eqn 15)                         
                            
                                
                                    M
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            o
                                            f
                                            f
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    H
                                                
                                                
                                                    o
                                                    f
                                                    f
                                                
                                            
                                            )
                                        
                                        
                                            T
                                        
                                    
                                
                            
                        
                     (Eqn 16)                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                            =
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    H
                                
                                
                                    o
                                    n
                                
                            
                            )
                            (
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            o
                                            n
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    )
                                    )
                                
                                
                                    T
                                
                            
                        
                     Using the relative value hat Hs and relative value hat Hr of the obtained transfer matrix Hs and Hr, the scattering matrix S of the array antenna 10 is obtained by the following equation. (Eqn 17)                         
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            (
                            
                                
                                    H
                                
                                
                                    o
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    o
                                    n
                                
                            
                            
                                
                                    
                                        
                                            H
                                        
                                        
                                            o
                                            n
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                    ;                           
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    o
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    r
                                
                            
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                        
                     Finally, the scattering matrix of the array antenna 10 is set to S, the transmission matrix hat Hs of the array transmitter 50 and the transmission matrix hat Hr of the array receiver 20 are used to obtain the transmission compensation matrix Cs according to the above equation 2. , It is possible to obtain the reception compensation matrix Cr according to the above equation 6”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar device taught by the combination of Kishigami, Yosoku and Oh to include correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix by at least an inverse matrix of a reception mutual coupling matrix and an inverse matrix of a transmission mutual coupling matrix  of Sakaguchi in order to improve angular resolution (Kishigami paragraph [0032]). As in the 

In regards of claim 2, Kishigami teaches a radar apparatus (Kishigami paragraph [0037]: “The radar device”) comprising:
a transmission antenna unit that includes a plurality of transmission antennas that are arranged in a row along an array direction that is set in advance (Kishigami paragraph [0037]: “a transmission array antenna composed of a plurality of transmission antennas”; Abstract: “A plurality of transmission antennas 106 includes: Nt1 transmission antennas to be arranged in a first direction”);
an oscillator that generates a common signal (Kishigami paragraph [0378]: “Reference signal generator 101, 101a”);
a modulator that generates a plurality of transmission signals that are inputted to the plurality of transmission antennas (Kishigami paragraph [0378]: “Modulation unit 104”), by performing phase-shift keying by splitting the common signal into a same number of signals as the plurality of transmission antennas (Kishigami paragraph [0035]: In the radar device, a configuration will be described in which different transmission signals code-division multiple access are transmitted from a plurality of transmission antennas in the transmission branch, and each transmission signal is separated and received in the reception branch. 
However, the configuration of the radar device is not limited to this, and in the transmission branch, different transmission signals frequency-division-multiplexed are transmitted from a plurality of transmission antennas, and in the reception branch, each transmission signal is separated and received. It may be configured.
Similarly, the radar device may be configured to transmit time-division-multiplexed transmission signals from a plurality of transmission antennas at the transmission branch and perform reception processing at the reception branch”; paragraph [0069-70]: “For example, the Doppler frequency analysis unit 213 corrects the phase variation Φ (fs) = 2πfs (Tr × Np) ΔΦ according to 2Nf different Doppler frequencies fsΔΦ, and then performs coherent integration…(Formula (3))… Here, FT_CI (z) Nant (k, fs, w) is the w-th output in the Doppler frequency analysis unit 213, and the Doppler frequency fsΔΦ in the discrete time k in the Nant-th antenna system processing unit 201. The coherent integration result is shown. 697 However, Nant = 1 to Na, fs = -Nf + 1, ..., 0, ..., Nf, k = 1, ..., (Nr + Nu) Ns / No, and w is an integer of 1 or more. , ΔΦ is a phase rotation unit”);
a reception antenna unit that includes a plurality of reception antennas that are arranged in a row along the array direction (Kishigami paragraph [0039]: “The radar receiving unit 200 receives a reflected wave signal, which is a radar transmission signal reflected by a target (not shown), by using a receiving array antenna including a plurality of receiving antennas 202-1 to 202-Na”; paragraph [0144]: “using the array arrangement shown in FIG. 7A with a relatively small number of antenna elements of 4 transmitting antennas and 4 receiving antennas, the virtual receiving array shown in FIG. 7B can be used in the horizontal and vertical directions. The formed opening surface can be maximized”); and
a processor (Kishigami paragraph [0328]: “the radar device 10 includes, for example, a CPU (Central Processing Unit), a storage medium such as a ROM (Read Only Memory) storing a control program, and a working memory such as a RAM (Random Access Memory)”) that generates information related to an object that reflects a radiation wave from the transmission antenna unit based on a plurality of signal components corresponding to the plurality of transmission signals extracted from each of a plurality of reception signals received by the reception antenna unit, wherein the plurality of transmission antennas and the plurality of reception antennas form a virtual array in which a plurality of virtual reception antennas are arranged in a row along the array direction (Kishigami paragraph [0039]: “The radar receiving unit 200 performs the following processing operation using the reference signal received from the reference signal generating unit 300 to perform processing synchronized with the radar transmitting unit. That is, the radar receiving unit 200 processes the reflected wave signal received by each receiving antenna 202, and at least detects the presence or absence of the target and estimates the direction”; paragraph [0013]: “The radar device according to one aspect of the present disclosure includes a radar transmitter that transmits radar signals from each of a plurality of transmitting antennas at a predetermined transmission cycle, and a plurality of reflected wave signals in which the plurality of radar signals are reflected at a target”), and the processor includes a collective correcting unit that corrects a plurality of virtual reception signals (Kishigami paragraph [0328]: “Although not shown, the radar device 10 includes, for example, a CPU (Central Processing Unit),… In this case, the functions of the above-mentioned parts are realized by the CPU executing the control program”). 
Kishigami does not teach the common signal that is a continuous wave;
phase-shift keying in which a phase of a split signal is rotated at each repetition period set in advance, at a phase rotation amount that differs for each of a plurality of split signals generated; and
correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix that indicates each of the plurality of virtual reception signals received by the plurality of virtual reception antennas by at least an inverse matrix of a virtual mutual coupling matrix that indicates mutual coupling among the plurality of virtual reception antennas.
Yosoku teaches the common signal that is a continuous wave (Yosoku paragraph [0159]: “Other Examples of Frequency Shift In the above description, the frequency shift process uses a method of multiplying a modulated signal by a continuous waveform signal having a frequency shift amount fdn, but the present invention is not limited to this”);
phase-shift keying in which a phase of a split signal is rotated at each repetition period set in advance, by a phase rotation amount that differs for each of a plurality of The frequency shift unit 250 may shift the frequency by multiplying the modulated signal by the discretized frequency shift component”; paragraph [0161]: “an example of frequency shift components discretized for each transmission repetition period Ts”; paragraph [0162]: “the frequency shift unit 250 samples, for example, the signal 511 of the frequency of the frequency shift amount fdn by the transmission repetition period Ts, and the value 512 obtained by the sampling is discretized by the frequency shift amount fdn. To multiply the modulated signal”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar device of Kishigami to include continuous wave common signal and phase-shift keying in which a phase of a split signal is rotated at each repetition period as taught by Yosoku in order to improve angular resolution (Kishigami paragraph [0032]) and “to obtain the ideal addition gain” (Kishigami paragraph [0068]). As in the radar device of Kishigami, it is within the capabilities of one of ordinary skill in the art to use continuous wave common signal and phase-shift keying in which a phase of a split signal is rotated at each repetition period set in advance, by a phase rotation amount that differs for each of a plurality of split signals generated as taught by Yosoku with the predicted result of improved angular resolution and obtaining ideal addition gain as needed in Kishigami.
Neither Kishigami nor Yosoku teach correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix that indicates each of the plurality of virtual reception signals received by the plurality of virtual reception antennas by at 
Oh teaches correcting a plurality of virtual reception signals by a virtual reception signal matrix that indicates each of the plurality of virtual reception signals received by the plurality of virtual reception antennas by at least an inverse matrix of a virtual mutual coupling matrix that indicates mutual coupling among the plurality of virtual reception antennas (Oh, page 3-4: “A method of compensating for the mutual coupling component of the array antenna using the obtained mutual coupling coefficient matrix”; “Step 300 is a process of precompensating the inverse coupling coefficient matrix of the transmit array antenna extracted by the above-described method at the front end of the transmit antenna”; “The step is a process of compensating the inverse mutual coupling coefficient matrix of the reception array antenna extracted in advance to the signal received in step 320, as in step 300. In the case of using an array antenna… through this process, it is possible to improve reception accuracy by compensating for a component by coupling”; Claim 2: “the method for compensating the mutual coupling component of the array antenna, 
A first process of precompensating the mutual coupling coefficient inverse matrix of the transmit array antenna at the front end of the transmit antenna,
A second process in which the reception array antenna receives radiation from the transmission antenna, and 
And a third process of compensating the inverse matrix of the mutual coupling coefficient of the reception array antenna extracted in advance to the received signal”).

Neither Kishigami nor Yosoku and nor Oh teach correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix by at least an inverse matrix of a virtual mutual coupling matrix. 
Sakaguchi teaches correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix by at least an inverse matrix of a virtual mutual coupling matrix (Sakaguchi Description pages 5-7: “the following two matrices are defined (Eqn 11)                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            =
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    H
                                
                                
                                    s
                                
                            
                            )
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            s
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                        
                    ...(Eqn 12)                        
                             
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    r
                                
                            
                            =
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    H
                                
                                
                                    r
                                
                            
                            )
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            r
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    )
                                
                                
                                    T
                                
                            
                        
                     Here, "diag" is a function that extracts diagonal elements of a matrix and stores them in a vector. These chilled Hs and Hr are matrices representing relative values between all the ports of the transmission matrix Hs of the array transmitter 50 and the transmission matrix Hr of the array receiver 20, and by obtaining these, the relative of the transmission matrices Hs and Hr. The values Hs and Hr can be determined. Further, chilled Hs and Hr satisfy the following equations. (Eqn 13)                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                M
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                M
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    ; (Eqn 14)                         
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    r
                                
                            
                            =
                            
                                
                                    
                                        M
                                    
                                    
                                        2
                                    
                                
                                ×
                                
                                    
                                        M
                                    
                                    
                                        1
                                    
                                
                            
                        
                     Represents the operation for each element. Further, M1 and M2 are defined by the following equations. (Eqn 15)                         
                            
                                
                                    M
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            o
                                            f
                                            f
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            (
                                            
                                                
                                                    H
                                                
                                                
                                                    o
                                                    f
                                                    f
                                                
                                            
                                            )
                                        
                                        
                                            T
                                        
                                    
                                
                            
                        
                     (Eqn 16)                         
                            
                                
                                    M
                                
                                
                                    2
                                
                            
                            =
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    H
                                
                                
                                    o
                                    n
                                
                            
                            )
                            (
                            d
                            i
                            a
                            g
                            
                                
                                    (
                                    
                                        
                                            H
                                        
                                        
                                            o
                                            n
                                        
                                        
                                            -
                                            1
                                        
                                    
                                    )
                                    )
                                
                                
                                    T
                                
                            
                        
                     Using the relative value hat Hs and relative value hat Hr of the obtained transfer matrix Hs and Hr, the scattering matrix S of the array antenna 10 is obtained by the following equation. (Eqn 17)                         
                            S
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            r
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            (
                            
                                
                                    H
                                
                                
                                    o
                                    f
                                    f
                                
                            
                            )
                            
                                
                                    
                                        
                                            
                                                
                                                    H
                                                
                                                ^
                                            
                                        
                                        
                                            s
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    o
                                    n
                                
                            
                            
                                
                                    
                                        
                                            H
                                        
                                        
                                            o
                                            n
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                    ;                           
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    o
                                    n
                                
                            
                            =
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    r
                                
                            
                            
                                
                                    
                                        
                                            H
                                        
                                        ^
                                    
                                
                                
                                    s
                                
                            
                        
                     Finally, the scattering matrix of the array antenna 10 is set to S, the transmission matrix hat Hs of the array transmitter 50 and the transmission matrix hat Hr of the array receiver 20 are used to obtain the transmission compensation matrix Cs according to the above equation 2. , It is possible to obtain the reception compensation matrix Cr according to the above equation 6”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar device taught by the combination of Kishigami, Yosoku and Oh to include correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix by at least an inverse matrix of a virtual mutual coupling matrix of Sakaguchi in order to improve angular resolution (Kishigami paragraph [0032]). As in the radar device taught by the combination of Kishigami, Yosoku and Oh, it is within the capabilities of one of ordinary skill in the art to include correcting a plurality of virtual reception signals by multiplying a virtual reception signal matrix by at least an inverse matrix of a virtual mutual coupling matrix of Sakaguchi with the predicted result of improving angular resolution as needed in Kishigami.

In regards of claim 3 Kishigami, Yosoku, Oh and Sakaguchi teach the claimed invention as shown above for the claim 1. 
Neither Kishigami nor Yosoku teach the reception mutual coupling matrix indicates mutual coupling among the plurality of virtual reception antennas corresponding to a single transmission antenna among the plurality of transmission antennas.
Oh teaches the reception mutual coupling matrix indicates mutual coupling among the plurality of virtual reception antennas corresponding to a single transmission antenna among the plurality of transmission antennas (Oh, description page 2 lines 60-65: “compensating in advance a mutual coupling coefficient inverse matrix of a transmit array antenna at a front end of the transmit antenna, It is characterized in that it comprises a second process of receiving the radiation of the transmitting antenna by the receiving array antenna, and a third process of compensating a pre-extracted mutual coupling coefficient matrix of the receiving array antenna to the received signal”; page 3 lines 102-118: “The shape of the normalized received signal may be expressed by the following (Eqn 1)
                         
                            
                                
                                    g
                                
                                
                                    m
                                
                            
                            
                                
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            ν
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    u
                                    )
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            (
                            u
                            )
                            
                                
                                    ∑
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            m
                                            n
                                        
                                    
                                    
                                        
                                            e
                                        
                                        
                                            j
                                             
                                            k
                                            n
                                            d
                                            u
                                        
                                    
                                
                            
                        
                    . In (Eqn 1), u=sin (θ) (θ is the reception angle of the beam), gm (u) is the array coefficient of the received beam, f i(u) is the theoretical array coefficient, and n is a couple of 1 to N antennas. It means the number of the radiating element in which the ring is generated, and is the mutual coupling coefficient generated between the m-th radiating element and the n-th radiating element. The mutual coupling coefficient is calculated using the following (Eqn 2) in which the Fourier Transform is applied to the (Eqn 1).
                 
                    
                        
                            c
                        
                        
                            m
                            n
                        
                    
                    =
                    
                        
                            k
                            d
                        
                        
                            2
                            π
                        
                    
                    
                        
                            ∫
                            
                                -
                                π
                                /
                                (
                                k
                                d
                                )
                            
                            
                                π
                                /
                                (
                                k
                                d
                                )
                            
                        
                        
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    u
                                    )
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    u
                                    )
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    n
                                    d
                                    u
                                
                            
                            d
                            u
                        
                    
                
            
In step 220, each combination of the N radiating elements is generated, and step 210 is performed. In step 230, the computer 150 obtains a mutual coupling coefficient matrix having N x N coefficients extracted in step 210 as respective elements. A method of compensating for the mutual coupling component of the array antenna using the obtained mutual coupling coefficient matrix… Step 300 is a process of precompensating the inverse coupling coefficient matrix of the transmit array antenna extracted by the above-described method at the front end of the transmit antenna”).
It would have been obvious to one of ordinary skill in the art to further include in the radar device taught by the combination of Kishigami, Yosoku, Oh and Sakaguchi the reception mutual coupling matrix taught by Oh in order to improve angular resolution (Kishigami paragraph [0032]). As in the radar device taught by the combination of Kishigami, Yosoku, Oh and Sakaguchi, it is within the capabilities of one of ordinary skill in the art to include the reception mutual coupling matrix taught by Oh with the predicted result of improving angular resolution as needed in Kishigami.

In regards of claim 4 Kishigami, Yosoku, Oh and Sakaguchi teach the claimed invention as shown above for the claim 1. 
Neither Kishigami nor Yosoku teach the transmission mutual coupling matrix indicates mutual coupling among the plurality of virtual reception antennas corresponding to a single reception antenna among the plurality of reception antennas.
Oh teaches the transmission mutual coupling matrix indicates mutual coupling among the plurality of virtual reception antennas corresponding to a single reception antenna among the plurality of reception antennas (Oh, description page 2 lines 58-65: “the present invention for achieving the above object is a method of compensating for a mutual coupling component of an array antenna, the first step of compensating in advance a mutual coupling coefficient inverse matrix of a transmit array antenna at a front end of the transmit antenna, It is characterized in that it comprises a second process of receiving the radiation of the transmitting antenna by the receiving array antenna, and a third process of compensating a pre-extracted mutual coupling coefficient matrix of the receiving array antenna to the received signal”; page 3 lines 102-118: “The shape of the normalized received signal may be expressed by the following (Eqn 1)
                         
                            
                                
                                    g
                                
                                
                                    m
                                
                            
                            
                                
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            ν
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    u
                                    )
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            (
                            u
                            )
                            
                                
                                    ∑
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            m
                                            n
                                        
                                    
                                    
                                        
                                            e
                                        
                                        
                                            j
                                             
                                            k
                                            n
                                            d
                                            u
                                        
                                    
                                
                            
                        
                    . In (Eqn 1), u=sin (θ) (θ is the reception angle of the beam), gm (u) is the array coefficient of the received beam, f i(u) is the theoretical array coefficient, and n is a couple of 1 to N antennas. It means the number of the radiating element in which the ring is generated, and is the mutual coupling coefficient generated between the m-th radiating element and the n-th radiating element. The mutual coupling coefficient is calculated using the following (Eqn 2) in which the Fourier Transform is applied to the (Eqn 1).
                 
                    
                        
                            c
                        
                        
                            m
                            n
                        
                    
                    =
                    
                        
                            k
                            d
                        
                        
                            2
                            π
                        
                    
                    
                        
                            ∫
                            
                                -
                                π
                                /
                                (
                                k
                                d
                                )
                            
                            
                                π
                                /
                                (
                                k
                                d
                                )
                            
                        
                        
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    u
                                    )
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    u
                                    )
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    n
                                    d
                                    u
                                
                            
                            d
                            u
                        
                    
                
            
In step 220, each combination of the N radiating elements is generated, and step 210 is performed. In step 230, the computer 150 obtains a mutual coupling coefficient matrix having N x N coefficients extracted in step 210 as respective elements. A method of compensating for the mutual coupling component of the array antenna using the obtained mutual coupling coefficient matrix… Step 300 is a process of precompensating the inverse coupling coefficient matrix of the transmit array antenna extracted by the above-described method at the front end of the transmit antenna”).
It would have been obvious to one of ordinary skill in the art to further include in the radar device taught by the combination of Kishigami, Yosoku, Oh and Sakaguchi the transmission mutual coupling matrix taught by Oh in order to improve angular resolution (Kishigami paragraph [0032]). As in the radar device taught by the combination of Kishigami, Yosoku, Oh and Sakaguchi, it is within the capabilities of one of ordinary skill in the art to include the transmission mutual coupling matrix taught by Oh with the predicted result of improving angular resolution as needed in Kishigami.

In regards of claim 5 Kishigami, Yosoku, Oh and Sakaguchi teach the claimed invention as shown above for the claim 3. 
Neither Kishigami nor Yosoku teach the transmission mutual coupling matrix indicates mutual coupling among the plurality of virtual reception antennas corresponding to a single reception antenna among the plurality of reception antennas.
Oh teaches the transmission mutual coupling matrix indicates mutual coupling among the plurality of virtual reception antennas corresponding to a single reception antenna among the plurality of reception antennas (Oh, description page 2 lines 58-65: “the present invention for achieving the above object is a method of compensating for a mutual coupling component of an array antenna, the first step of compensating in advance a mutual coupling coefficient inverse matrix of a transmit array antenna at a front end of the transmit antenna, It is characterized in that it comprises a second process of receiving the radiation of the transmitting antenna by the receiving array antenna, and a third process of compensating a pre-extracted mutual coupling coefficient matrix of the receiving array antenna to the received signal”; page 3 lines 102-118: “The shape of the normalized received signal may be expressed by the following (Eqn 1)
                         
                            
                                
                                    g
                                
                                
                                    m
                                
                            
                            
                                
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            ν
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    u
                                    )
                                
                                
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            =
                            
                                
                                    f
                                
                                
                                    i
                                
                            
                            (
                            u
                            )
                            
                                
                                    ∑
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            c
                                        
                                        
                                            m
                                            n
                                        
                                    
                                    
                                        
                                            e
                                        
                                        
                                            j
                                             
                                            k
                                            n
                                            d
                                            u
                                        
                                    
                                
                            
                        
                    . In (Eqn 1), u=sin (θ) (θ is the reception angle of the beam), gm (u) is the array coefficient of the received beam, f i(u) is the theoretical array coefficient, and n is a couple of 1 to N antennas. It means the number of the radiating element in which the ring is generated, and is the mutual coupling coefficient generated between the m-th radiating element and the n-th radiating element. The mutual coupling coefficient is calculated using the following (Eqn 2) in which the Fourier Transform is applied to the (Eqn 1).
                 
                    
                        
                            c
                        
                        
                            m
                            n
                        
                    
                    =
                    
                        
                            k
                            d
                        
                        
                            2
                            π
                        
                    
                    
                        
                            ∫
                            
                                -
                                π
                                /
                                (
                                k
                                d
                                )
                            
                            
                                π
                                /
                                (
                                k
                                d
                                )
                            
                        
                        
                            
                                
                                    
                                        
                                            g
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    u
                                    )
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                    (
                                    u
                                    )
                                
                            
                            
                                
                                    e
                                
                                
                                    j
                                    k
                                    n
                                    d
                                    u
                                
                            
                            d
                            u
                        
                    
                
            
In step 220, each combination of the N radiating elements is generated, and step 210 is performed. In step 230, the computer 150 obtains a mutual coupling coefficient matrix having N x N coefficients extracted in step 210 as respective elements. A method of compensating for the mutual coupling component of the array antenna using the obtained mutual coupling coefficient matrix… Step 300 is a process of precompensating the inverse coupling coefficient matrix of the transmit array antenna extracted by the above-described method at the front end of the transmit antenna”).
It would have been obvious to one of ordinary skill in the art to further include in the radar device taught by the combination of Kishigami, Yosoku, Oh and Sakaguchi as shown for the claim 3, the transmission mutual coupling matrix taught by Oh in order to improve angular resolution (Kishigami paragraph [0032]). As in the radar device taught by the combination of Kishigami, Yosoku, Oh and Sakaguchi, it is within the capabilities of one of ordinary skill in the art to include the transmission mutual coupling matrix taught by Oh with the predicted result of improving angular resolution as needed in Kishigami.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasegawa (Japanese Patent Document Publication JP-2012109877-A) teaches a frequency shifting circuit and communication device;
Hasegawa (U.S. Patent Application Publication 2012/0128100A1) teaches a frequency shifting circuit and communication device;
KISHIGAMI et al. (U.S. Patent Application Publication 2017/0082730A1) teaches a radar device;
YOSOKU et al. (U.S. Patent Application Publication 2016/0154091A1) teaches a radar transmitter and radar receiver;
Khayrallah et al. (U.S. Patent 6711124B2) teaches a time interval based channel estimation with transmit diversity;
Voyer  (U.S. Patent 6680699B2) teaches a signal reception method and device;
Oh et al. (U.S. Patent 6609013B1) teaches a code division multiple access base transceiver station with active antennas;
Bonek et al. (U.S. Patent 6606058B1) teaches a beamforming method and device;
Uchiki et al. (U.S. Patent 6473472B2) teaches an adaptive array communication system and receiver;
Dent (U.S. Patent 5724666A) teaches a polarization diversity phased array cellular base station and associated methods;
Iihoshi et al. (U.S. Patent 5982321A) teaches a frequency-modulated continuous-wave radar system;
Iihoshi et al. (U.S. Patent 5579010A) teaches a multibeam radar system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648